﻿

INCREMENTAL JOINDER AGREEMENT

Effective Date:  October 27, 2017

Reference is made to the Credit Agreement dated as of July 1, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Green Plains Operating Company LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent. 
All of the defined terms in the Credit Agreement are incorporated herein by
reference.

﻿

1.       Incremental Commitments.  Pursuant to Section 2.16 of the Credit
Agreement, the Borrower has notified the Administrative Agent of its intent to
institute Incremental Commitments in an aggregate principal amount of
$40,000,000.  Effective as of the Effective Date set forth above, each Lender
and New Lender (as defined below) listed on the signature pages hereto hereby
agrees to provide an Incremental Commitment in the amount set forth below such
Lender’s name on its respective signature page. 

2.       Conditions Precedent.  This Incremental Joinder Agreement shall be
effective on the Effective Date upon:

(a)       receipt by the Administrative Agent of copies of this Incremental
Joinder Agreement duly executed by the Borrower, the Administrative Agent, each
Lender making or providing such Incremental Commitment, and each other Person
(each, a “New Lender”) making or providing such Incremental Commitment;  

(b)       receipt by the Administrative Agent of such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its state of organization
or formation;

(c)       payment by the Borrower of any fees required to be paid on or before
the Effective Date; and

(d)       payment by the Borrower of all reasonable and documented fees, charges
and disbursements of counsel to the Administrative Agent in connection with this
Incremental Joinder Agreement (directly to such counsel if requested by the
Administrative Agent).

3.       Representations and Warranties of the Loan Parties.  (a) The
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, are true and
correct in all material respects; and (b) no Default has occurred and is
continuing or will exist immediately after giving effect to this Incremental
Joinder Agreement.

4.       Authority/Enforceability.  The Borrower represents and warrants as
follows:

(a)       It has taken all necessary action to authorize the execution, delivery
and performance of this Incremental Joinder Agreement.

(b)       This Incremental Joinder Agreement has been duly executed and
delivered by the Borrower and constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
Debtor Relief Laws and to general principles of equity.



 

--------------------------------------------------------------------------------

 



(c)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower of this Incremental Joinder Agreement.

(d)       The execution and delivery of this Incremental Joinder Agreement does
not (i) contravene the terms of its Organization Documents or (ii) violate any
Law.

5.       New Lenders.

(a)       Each New Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Incremental Joinder Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(v) of the Credit
Agreement, (iii) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Incremental Joinder
Agreement, (iv) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Incremental Joinder Agreement, (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
such New Lender, and (vi) such New Lender is not and will not be (A) an employee
benefit plan subject to Title I of ERISA, (B) a plan or account subject to
Section 4975 of the Internal Revenue Code, (C) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code, or (D) a “governmental plan” within the meaning of ERISA.; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

(b)       The Loan Parties agree that, as of the date hereof, such New Lender
shall (i) be a party to the Credit Agreement and the other Loan Documents, (ii)
be a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents, and (iii) have the rights and obligations of a Lender under the
Credit Agreement and the other Loan Documents.

(c)       The applicable address, facsimile number and electronic mail address
of each New Lender for purposes of Section 11.02 of the Credit Agreement are as
set forth in such New Lender’s Administrative Questionnaire delivered by such
New Lender to the Administrative Agent on or before the date hereof or to such
other address, facsimile number and electronic mail address as shall be
designated by such New Lender in a notice to the Administrative Agent.

6.       Counterparts.  This Incremental Joinder Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts of this Incremental Joinder
Agreement by facsimile or other secure electronic format (.pdf) shall be
effective as an original.



2

--------------------------------------------------------------------------------

 



7.       GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. 

8.       Successors and Assigns.  This Incremental Joinder Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

9.       Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Incremental Joinder Agreement.

10.       Severability.  If any provision of this Incremental Joinder Agreement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Incremental Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

[signature pages follow]

 

3

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Incremental Joinder
Agreement to be duly executed and delivered as of the date first above written.

﻿

﻿

 

 

 

BORROWER:

GREEN PLAINS OPERATING COMPANY LLC,

 

﻿

a Delaware limited liability company

 

﻿

 

 

 

﻿

By:

/s/ Phil Boggs

 

﻿

Name:  

Phil Boggs

 

﻿

Title:

Vice President, Finance and Treasurer

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

4



4

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

ADMINISTRATIVE

 

 

 

AGENT:

BANK OF AMERICA, N.A.,

 

﻿

as Administrative Agent

 

﻿

 

 

 

﻿

By:

/s/ Linda Lov

 

﻿

Name:  

Linda Lov

 

﻿

Title:

Assistant Vice President

 

﻿

﻿

﻿

﻿

﻿

 

5

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

﻿

as a Lender

 

﻿

 

 

 

﻿

By:

/s/ Alok Jain

 

﻿

Name:  

Alok Jain

 

﻿

Title:

Senior Vice President

 

﻿

 

 

 

﻿

Incremental Commitment:  $20,000,000

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

6

 

4

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

NEW LENDERS:

DEUSTCHE BANK AG NEW YORK BRANCH,

 

﻿

as a Lender

 

﻿

 

 

 

﻿

By:

/s/ Shai Bandner

 

﻿

Name:  

Shai Bandner

 

﻿

Title:

Director

 

﻿

 

 

 

﻿

By:

/s/ Chris Chapman

 

﻿

Name:  

Chris Chapman

 

﻿

Title:

Director

 

﻿

 

 

 

﻿

Incremental Commitment:  $20,000,000

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

7



4

--------------------------------------------------------------------------------